department of the treasury internal_revenue_service washington d c tax exempt and _ government entities division oct uniform issue list - legend decedent a company b_trust c sub-trust d sub-trust e date m date n date state p plan x amount p dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated march concerning the proper rollover ‘treatment of a distribution from decedent a’s retirement_plan under sec_401 a of the internal_revenue_code code correspondence dated date and date supplemented the request page _ your authorized representative has submitted the following facts and representations decedent a your husband was an employee of company b and a participant in plan x you and decedent a created trust c on date m and were the named trustees of trust c trust c is a_trust created and governed under the laws of state p on date n decedent a designated trust c as beneficiary of his interest in plan x under the terms of trust c you became its sole trustee upon the death of decedent a furthermore you are the primary beneficiary of trust c decedent a passed away on date o at the age of leaving you as his surviving_spouse and three children the value of decedent a’s interest in plan x is currently amount p you are currently years old upon the death of decedent a_trust c was divided into two sub-trusts sub-trust d and sub-trust e pursuant to sec_1 article seven of trust c plan x amounts due decedent a at his death will be allocated to sub-trust e article nine of trust c governs the operation of sub-trust e sec_1 a of article nine of trust c provides that our trustee shall pay to or apply for the benefit of the surviving trustor so long as the surviving trustor lives the entire net_income of sub-trust e in monthly or other convenient installments as agreed upon by the surviving trustor and our trustee but no less often than annually sec_1 b of article nine of trust c provides that a t any time during the surviving trustor’s life our trustee shall pay to or apply for the benefit of the surviving trustor and the first deceased trustor’s descendents so much of the principal of sub-trust e as our trustee in our trustee’s discretion deems proper for their health education maintenance or support sec_1 c of article nine of trust c provides in relevant part that i n exercising discretion our trustee may make payments which benefit some beneficiaries more than others and may make payments to or for one or more beneficiaries to the exclusion of others however our trustee shall at all times give primary consideration to the surviving trustor’s needs and only thereafter to the first deceased trustot’s descendents article fourteen sec_1 of trust c provides in relevant part that it is our intention that our trustee have the power respecting property in our trust estate that an absolute owner of such property would have in accordance with such intention any power our trustee needs to administer our trust estate which is not hereinafter listed shall be considered as provided for herein article fifteen section of trust c is entitled provisions respecting retirement assets article fifteen section 19e of trust c provides in relevant part that to the extent our trustee has an interest in a retirement_plan our trustee shall have the power to determine the form and manner of distribution from such retirement_plan article fifteen section j of trust c provides in relevant part that it is our desire to allocate the greatest amount possible of the deceased’s trustor’s contributive share to page sub-trust e while at the same tike avoiding or minimizing the acceleration of income_tax or any retirement pian proceeds article fifteen section j of trust c provides in relevant part that any retirement_plan proceeds or retirement_plan dearth benefits not allocated to sub- trust e shall be distributed to the surviving trustor outright and free of trust under state p law the duties of a trustee are generally measured by the terms of the trust instrument and not by rules of law state p law provides a trustee with wide powers to carry out the purposes of a_trust a trustee may exercise any powers in addition to the powers authorize by state p law that are necessary or appropriate to carry out the purpose of the trust it is represented that under state p law the amount that a beneficiary is entitled to receive under a_trust may be properly left to the discretion of the trustee and the income - and principal of a_trust should be distributed according to the trustor’s intent as manifested in the trust instrument in exercising such discretion the trustee may not act arbitrarily in the matter his or her discretion must be reasonably exercised to accomplish the purposes of the trust according to the trustor’s intention and his or her exercise of discretion is subject_to judicial review and control it is represented that under state p law you as trustee for sub-trust e have the legal authority to distribute the entire distribution from plan x in one lump sum to yourself as beneficiary of sub-trust e it is represented that plan x authorizes a single sum distribution to trust c as beneficiary of the full amount due decedent a under plan x you as trustee of trust c propose to receive a single sum distribution of all amounts due decedent a under plan x after receipt of said single sum distribution in accordance with state p law you as trustee of trust c and sub-trust e created under its terms will play the full distribution to yourself as beneficiary after you receive the distribution as beneficiary you will roll over the entire distribution into an individual_retirement_arrangement ira set up and maintained in your name said rollover will occur no later than the day after the day that you receive the plan x distribution in your capacity as trustee of trust c sub-trust e based on the foregoing you request a ruling that the distribution from plan x through sub-trust e and subsequent rollover an ira will constitute a proper and valid rollover and that no part of such distribution should be included in your taxable_income sec_402 of the code states that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and such distribution is subsequently transferred to an eligible_retirement_plan then such distribution shall not be includable in gross_income for the taxable_year in which paid sec_408 of the code states that in the case of any eligible_rollover_distribution the maximum amount transferred to which the preceding sentence refers shall not exceed the portion of such distribution which is includible in gross_income sec_402 of the code defines the term eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the page employee in a qualified_trust except for certain exceptions none of which are applicable hereto sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 qualified_retirement_plan and iv an annuity plan described in code sec_403 sec_402 of the code provides generally that the exclusion from income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code states that a transfer to an eligible_retirement_plan described in i or ii of subparagraph b resulting in any portion of a distribution being excluded from gross_income under paragraph shall be treated as a rollover_contribution described in code sec_408 sec_402 of the code provides generally that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the income_tax regulations question and answer provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee generally if either a decedent's qualified_plan or ira proceeds pass through a third party eg a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira however in the present case state p law and the provisions of trust c give you as sole trustee of trust c and sub-trust e created under its terms wide authority to determine how much of the assets of sub-trust e you may pay to yourself as sole lifetime beneficiary of sub-trust e consistent with such grant of authority you as trustee of trust c sub-trust e intend to request a distribution of decedent a’s plan x balance and then pay yourself as primary beneficiary of sub-trust e the full amount distributed from plan x upon receipt you as beneficiary intend to accomplish a timely rollover of the distribution into an ira that will be set up in your name under this set of circumstances all action taken by you with respect to both the plan x distribution and the subsequent rollover into an ira will be in accordance with the laws of state p and the terms of trust c therefore we conclude that the distribution to you from plan x through sub-trust e and subsequent rollover into an ira set up and maintained in your name will constitute a valid rollover as long as the rollover is timely accomplished and that if timely rolled over into an ira no part of such distribution will be included in your gross_income in the year of distribution n o page no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this private_letter_ruling please contact rekkkkekekekekarkakrak id ial lalalalal free number at rak kkk not a toll- sincerely yours ice employee_plans technical group cc
